Citation Nr: 1143748	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-25 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2007, a statement of the case was issued in July 2008, and a substantive appeal was received in August 2008.  The Veteran testified at a RO hearing in July 2008; the transcript is of record.

The issue of entitlement to service connection for PTSD, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a December 2004 decision, the RO denied entitlement to service connection for PTSD.  

2.  Additional evidence received since the RO's December 2004 decision, which denied entitlement to service connection PTSD, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2004 RO decision which denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's December 2004 decision, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking to reopen a previously denied service connection claim for PTSD.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New & Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In July 2004, the Veteran filed a claim of service connection for PTSD.  The evidence of record consisted of service treatment records, VA outpatient treatment records, and a May 2004 private psychological evaluation.

VA outpatient treatment records dated in the 1980's reflect an assessment of a nervous disorder.  VA outpatient treatment records dated in 2003 and 2004 reflect a diagnosis of major depression.  An August 2004 VA outpatient treatment report reflects a possible diagnosis of PTSD due to having "visions" and "vivid memories" of Vietnam.

A May 2004 private psychological evaluation reflects a diagnosis of major depressive disorder, recurrent, severe with psychotic features.

In a December 2004 rating decision, the RO denied entitlement to service connection for PTSD, finding that a confirmed diagnosis of PTSD was not shown.  The Veteran did not file a notice of disagreement and the RO's decision is final.  38 U.S.C.A. § 7105.

In July 2007, the Veteran filed a claim to reopen.  In a September 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The following appeal ensued.  

In support of his claim to reopen, updated VA outpatient treatment records have been associated with the claims folder.  A September 2006 VA outpatient evaluation reflects a diagnosis of major depressive disorder with some symptoms of PTSD.  A February 2007 VA outpatient evaluation reflects a diagnosis of major depression and symptoms of PTSD.  

The Veteran has also submitted statements and testimony pertaining to his claimed stressors.  Specifically, he asserts that during his service in Vietnam he was exposed to mortar attacks; he witnessed children playing with a dead body of a woman; seeing a large scorpion in a sleeping bag; typing casualty reports; and, seeing a vehicle hit a mine.  He also stated his recollection that a fellow soldier with a surname that began with the letter "I" was killed.  The RO confirmed that Sergeant L.A.I. served in the 9th Infantry Division Administrative Company and died on May 1, 1967 of a non-hostile heart attack.  

While the "new" evidence does not contain a diagnosis of PTSD based on the current DSM-IV diagnostic criteria, the medical evidence does reflect an examiner's notations that the Veteran has PTSD symptoms.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the merits of the claim, specifically supporting evidence of a diagnosis.  Moreover, the statements from the Veteran pertaining to his claimed stressors is "new" to the record and material, especially in light of the new regulations in effect for PTSD.  See 38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  To this extent, the appeal is allowed, subject to the directions set forth in the following remand section of this decision.


REMAND

With regard to the Veteran's claim of service connection for PTSD, as noted, new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  If the record does not demonstrate that the Veteran engaged in combat with the enemy, his alleged in-service stressors must be corroborated.  Accordingly, the question which must be resolved is whether the Veteran sustained a qualifying stressor within the requirements of 38 C.F.R. § 3.304(f).  

The Veteran's DD Form 214 and service personnel records reflect that the Veteran served in Vietnam from January 31, 1967, to January 8, 1968, and he was a clerk, typist.  He is in receipt of the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  With regard to claimed in-service stressors, the Veteran asserts that during his service in Vietnam he experienced mortar attacks but he did not identify a post or duty assignment.  He also asserts that he witnessed children playing with a dead body of a woman; seeing a large scorpion in a sleeping bag; typing casualty reports; and, seeing a vehicle hit a mine.  He also stated his recollection that a fellow soldier with a surname that began with the letter "I" was killed.  The RO confirmed that Sergeant L.A.I. served in the 9th Infantry Division Administrative Company and died on May 1, 1967 of a non-hostile heart attack.  In his testimony before the RO, the Veteran stated that he was told about the death of "I," he did not witness the death of "I."  He also stated his belief that Sgt. L.A.I. was "killed" rather than died, because he was with a woman.

Initially, the RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  In light of the regulation changes, the Veteran should be scheduled for a VA examination to determine whether he has PTSD due to stressors incurred in service.

Finally, updated treatment records from the Bay Pines VA Medical Center (VAMC) should be associated with the claims folder for the period March 14, 2009, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Treatment records from the Bay Pines VAMC for the period March 14, 2009, to the present should be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should be advised that the Veteran served in Vietnam from January 31, 1967 to January 8, 1968, and he was a clerk, typist.  

The examiner should provide an opinion as to the following:

a)  whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

b)  For any other psychiatric diagnosis rendered other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

3.  After completion of the above, the RO should review the expanded record and readjudicate the claim of service connection for PTSD, to include under the provisions of 38 C.F.R. § 3.304(f)(3) (2011) and 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


